DISMISS and Opinion Filed March 19, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00192-CV

                    IN THE INTEREST OF T.N.A., ET AL., CHILDREN

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. 12-1094-W-304

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Brown
                                   Opinion by Justice Bridges
       The Court received a sealed clerk’s record in this case. Appellant, who is pro se, did not

specify in her notice of appeal the order or judgment she is appealing. The only appealable order

in the sealed clerk’s record is the trial court’s June 2, 2014 decree terminating appellant’s

parental rights to her children. This termination decree has already been appealed to this Court

under appellate cause number 05-14-00710-CV. In an opinion dated October 17, 2014, this

Court affirmed the decree of termination. Accordingly, in a letter dated February 17, 2015, the

Court instructed appellant to file a letter by March 2, 2015 stating the order or judgment she is

appealing. We cautioned appellant that failure to comply with the Court’s request by the

deadline would result in the dismissal of her appeal for want of prosecution without further

notice. See TEX. R. APP. P. 42.3(b) & (c). As of today’s date, appellant has not filed a response.
       In light of the facts that appellant failed to respond to this Court’s letter and that the

appeal of the termination decree is now final, we dismiss this appeal. See TEX. R. APP. P.

42.3(a), (b) & (c).




150192F.P05
                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF T.N.A., ET AL.,                On Appeal from the 304th Judicial District
CHILDREN                                          Court, Dallas County, Texas.
                                                  Trial Court Cause No. 12-1094-W-304.
No. 05-15-00192-CV                                Opinion delivered by Justice Bridges.
                                                  Justices Fillmore and Brown, participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered March 19, 2015.




                                            –3–